534 So.2d 664 (1988)
Ex parte John Ronald DANIELS
(Re John Ronald Daniels v. State).
87-247.
Supreme Court of Alabama.
September 30, 1988.
Certiorari Denied January 23, 1989.
John Bertolotti, Jr., Mobile, for petitioner.
Don Siegelman, Atty. Gen., and William D. Little, Asst. Atty. Gen., for respondent.
Certiorari Denied January 23, 1989. See 109 S.Ct. 884.
PER CURIAM.
Petitioner John Ronald Daniels was convicted on June 30, 1978, of first degree murder wherein two or more persons were intentionally killed and, under Ala.Code 1975, § 13-11-2(a)(10), was sentenced to death. The Court of Criminal Appeals affirmed that conviction on November 26, 1985, but remanded the case to the circuit court for a new sentencing hearing. Pursuant to that order, the trial court conducted a hearing, found that the aggravating circumstances outweighed the mitigating circumstances, and again sentenced the petitioner to death. On October 13, 1987, the Court of Criminal Appeals affirmed the conviction and sentence of death. 534 So. 2d 658. This Court granted certiorari to review the judgment of the Court of Criminal Appeals.
We have reviewed the record in this case, scrutinized the holding of the Court of Criminal Appeals, especially its treatment of the trial court's new sentencing order on remand, and carefully considered the propriety of the death penalty. We find no errors adversely affecting the rights of the defendant. The judgment of the Court of Criminal Appeals is affirmed.
AFFIRMED.
*665 TORBERT, C.J., and MADDOX, JONES, SHORES, ADAMS, HOUSTON and STEAGALL, JJ., concur.